NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            13-SEP-2022
                                            01:37 PM
                                            Dkt. 61 ODMR

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

           DOREEN R. McKERNAN and MICHAEL S. McKERNAN,
                       Plaintiffs-Appellees, v.
              THE ASSOCIATION OF APARTMENT OWNERS OF
                KAMAOLE SANDS, Defendant-Appellant,
                                  and
                  JOHN DOES 1-100; JANE DOES 1-100;
         DOE PARTNERSHIPS 1-100; DOE CORPORATIONS 1-100;
                 and DOE ENTITIES 1-100, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CIVIL NO. 18-1-0493(1))


             ORDER DENYING MOTION FOR RECONSIDERATION
   (By: Leonard, Presiding Judge, Wadsworth and McCullen, JJ.)
          Upon consideration of Defendant-Appellant the
Association of Apartment Owners of Kamaole Sands' Motion for
Reconsideration filed herein on August 18, 2022 (Motion for
Reconsideration), and the records and files herein,
          IT IS HEREBY ORDERED that said Motion for
Reconsideration is denied.
          DATED: Honolulu, Hawai#i, September 13, 2022.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Sonja M.P. McCullen
                                    Associate Judge